DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael A. Schaldenbrand on 07/11/2022.

The application has been amended as follows: 
In the claims:
Cancel claim 9.

Allowable Subject Matter
Claims 1-8, 10-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “a package substrate having a die support side, supporting the fingerprint sensor IC, and an external connection side opposite the die support side, the external connection side of the package substrate providing a connection surface of the fingerprint sensor package having connectors for allowing electrical connection of the fingerprint sensor component to said electronic device; arranging said fingerprint sensor package on a temporary carrier with said connection surface facing said temporary carrier; and Serial No. 16/763,671Page 2 of 12adding, while the fingerprint sensor package is arranged on the temporary carrier, material at least around sides of said fingerprint sensor package connecting the sensing surface and the connection surface of the fingerprint sensor package, while leaving the connection surface of said fingerprint sensor package uncovered.”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “a package substrate having a die support side, supporting the fingerprint sensor IC, and an external connection side opposite the die support side, the external connection side of the package substrate providing a connection surface of the fingerprint sensor package having connectors for allowing electrical connection of the fingerprint sensor component to said electronic device, said fingerprint sensor package having a fingerprint sensor package outline, different from said component outline; and material added at least around the sides of said fingerprint sensor package, while leaving the connection surface of said fingerprint sensor package uncovered, said material defining the component outline of said fingerprint sensor component”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623